Exhibit 10.36

SEPARATION AGREEMENT AND RELEASE

 

This Separation Agreement and Release ("Agreement") is made and entered into by
and between and The Chemours Company ("Employer") and Paul Kirsch ("Employee"),
in connection with Employee's separation of employment with Employer, effective
October 31, 2019 (the "Separation Date").

 

 

In consideration of the mutual promises and releases contained herein and other
good and valuable consideration as set forth herein, it is hereby agreed as
follows:

 

 

1.

Termination and Severance.

 

 

(a)

Employee shall remain employed until 5:00pm EDT on the Separation Date, at which
time Employee's employment with Employer and all affiliates will terminate.
Until the Separation Date, Employee agrees to perform work as requested
including knowledge transfer to the new President Flouroproducts.

 

 

 

(b)

Subject to Employee's compliance with the terms of this Agreement, including
Employee's timely execution and return of this Agreement and Employee not
revoking this Agreement after its execution, Employer will provide to Employee
the payments and benefits described in Exhibit "A," which is attached hereto and
made a part hereof.

 

 

 

(c)

Employee agrees that payments and benefits described in Exhibit "A" are adequate
to support the release and other terms in this Agreement. For the avoidance of
doubt, if Employee revokes or does not timely return the executed Agreement,
Employee shall not be entitled to the payments and benefits set forth in Exhibit
A, other than the payment of any accrued but unpaid salary and accrued but
unused vacation.

 

 

 

2.

Unless Employee first obtains Employer's written consent, Employee will not
disclose or use at any time any trade secret, technical or nontechnical
confidential information of Employer of which he became or becomes aware either
before or after the Separation Date, except where such disclosure is required by
law.

 

 

 

3.

For a period of two years following the Separation Date, Employee will not hire,
recruit, solicit or induce any employee of Employer who possesses confidential
information of Employer to terminate his or her employment with Employer and/or
to seek employment with his or her new or prospective employer.

 

 

 

4.

Unless Employee first obtains Employer's written consent, for a period of
thirteen (13) month's following the Separation Date, Employee will not engage in
activities which are entirely or in part the same as, or similar to, activities
in which he engaged as President with Employer for any person, company or entity
in connection with products or services (existing or planned) that are entirely
or in part the same as, similar to, or competitive with, any products or
services (existing or planned) of Employer or its affiliates at any time during
the thirteen (13) months preceding the Separation Date.

 

 

--------------------------------------------------------------------------------

 

 

 

5.

Employee agrees that he will not disparage Employer or any of the other Released
Parties (as that terms is defined in Section 11(a)) or in any way communicate
information to third parties for the purpose of damaging Employer's or any of
the other Released Parties' business standing or reputation. Employer agrees
that it will not disparage Employee or in any way communicate information to
third parties for the purpose of damaging Employee's business standing or
reputation.

 

 

 

6.

No Additional Benefits. Other than those payments and benefits described in this
Agreement, Employee acknowledges and agrees that Employee is not entitled to any
additional payments or benefits in connection with termination of Employee's
employment with Employer, including without limitation, the accrual of any
additional benefits.

 

 

 

7.

Tax Liability. Employee, on behalf of himself and his heirs, agrees that, in the
event he incurs any tax liability resulting from any payments described herein,
he shall be solely responsible for such taxes and shall indemnify and hold
Employer harmless from such taxes, interest and penalties.

 

 

 

8.

Duty of Cooperation. Employee agrees to cooperate with Employer and to provide
all information and sign any corporate records and instruments that Employer may
reasonably request with respect to any matter involving Employee's employment
relationship with Employer, the work Employee has performed, or present or
former Employees of Employer, including but not limited to any litigation with
respect to such matters.

 

 

 

9.

Acknowledgement No Claim for Wages or Compensation or FMLA Leave. Except for any
payment referenced in Section 1 above, Employee acknowledges that Employee has
been paid in full all compensation and benefits due to Employee as of the date
of Employee's signature on this Agreement including, but not limited to, having
received all wages, overtime, meal and rest break pay, salary, expense
reimbursement, penalty, bonus or other compensation of any kind which Employee
is due or to which Employee believes Employee may be entitled. To the extent
permitted by law, Employee waives any claim for wages, salary, reimbursement,
penalty, bonus or other compensation earned or accrued through the date Employee
signs this Agreement. Employee further warrants that, if applicable, Employee
has exercised without interference all leave rights available to Employee under
the Family and Medical Leave Act.

 

 

 

10.

Age Discrimination Release Notification. This Agreement includes a release of
all charges and claims under the Age Discrimination in Employment Act ("ADEA'')
and, therefore, pursuant to 29 U.S.C. § 626(f), Employee acknowledges that:

 

 

 

(a)

Employee is releasing claims Employee may have under the ADEA;

 

 

(b)

Employee has read and fully understands the terms of this Agreement;

 

 

(c)

Employee has agreed to execute this Agreement knowingly and voluntarily;

 

 

(d)

As with any legal document, Employee is advised to consult with an attorney of
Employee's own choosing and to discuss all aspects of this Agreement with an
attorney of Employee's own choosing before signing this Agreement;

 



Page 2 of 9

 

 



--------------------------------------------------------------------------------

 

 

(e)

Employee is releasing only those claims arising prior to the date of the
effectiveness of this release;

 

 

 

(f)

Employee may sign at any time, but acknowledges that Employee has twenty­ one
(21) days in which to consider this release of claims under the ADEA, which
Employee acknowledges to be a reasonable and sufficient period of time for
review, deliberation, and negotiation;

 

 

 

(g)

Employee has full knowledge of the implications of such settlement and release
of claims; and

 

 

 

(h)

Employee may revoke Employee's release of claims under the ADEA for a period of
seven (7) days from the date of Employee's execution of the Agreement by
delivering a written notice of revocation to Employer, to David C. Shelton,
Senior Vice President and General Counsel, 1007 Market Street, Wilmington DE
19898 or [email redacted].

 

 

 

(i)

No payment will be made until the revocation period has passed.

 

 

11.

Unconditional General Release.

 

 

(a)

Except as specifically provided elsewhere in this Agreement, in consideration of
the benefits to Employee in this Agreement, the adequacy of which is hereby
acknowledged, and as a material inducement to Employee to enter into this
Agreement, Employee agrees for Employee's heirs and personal or legal
representatives, that by Employee's signature, Employee is forever giving up and
waiving any claims, whether known or unknown, Employee ever has had or may have
against Employer, its affiliates, and their respective assigns, successors,
employees, directors, officers, agents, advisors and representatives (the
"Released Parties"), for any personal or monetary relief that is based, in whole
or in part, on conduct that occurred by Employer on or before the date Employee
signs this Agreement. Employee represents and warrants that Employee has no
suits, claims, charges, complaints except as specifically provided elsewhere in
this Agreement, in consideration of the benefits to Employee in this Agreement,
the adequacy of which is hereby acknowledged, and as a material inducement to
Employee to enter into this Agreement, Employee agrees for Employee's heirs and
personal or legal representatives, that by Employee's signature, Employee is
forever giving up and waiving any claims, whether known or unknown, Employee
ever has had or may have against the Released Parties, for any personal or
monetary relief that is based, in whole or in part, on conduct that occurred on
or before the date Employee signs this Agreement.

 

 

 

(b)

By waiving such claims Employee understands that Employee is releasing the
Released Parties from any liability or obligation for any expense, damage, or
loss Employee did or might claim based on, among other things, the following:
(a) Employee's employment with Employer and/or any affiliate, or the termination
of that employment; (b) any Employer or affiliate policy, practice, contract,
agreement, promise, publication, or other communication; (c) any tort

 

 

 



Page 3 of 9

 

 



--------------------------------------------------------------------------------

 

or personal injury; (d) any policies, practices, laws or agreements governing
the payment of wages, commissions or other compensation; (e) any laws governing
employment discrimination, including, but not limited to, Title VII of the Civil
Rights Act of 1964; Sections 1981 through 1988 of Title 42 of the United States
Code; The Employee Retirement Income Security Act of 1974 ("ERISA") (except for
any vested benefits under any tax qualified benefit plan); The Immigration
Reform and Control Act; The Americans with Disabilities Act of 1990; The Age
Discrimination in Employment Act of 1967 ("ADEA''); The Worker Adjustment and
Retraining Notification Act; The Fair Credit Reporting Act; The Family and
Medical Leave Act; The Genetic Information Nondiscrimination Act; The Equal Pay
Act; The Sarbanes-Oxley Act retaliation provisions; The False Claims Act
retaliation provisions; The Dodd-Frank Wall Street Reform and Consumer
Protection Act retaliation provisions; The Older Worker Benefit Protection Act;
and any similar federal, state, or local law or ordinance; (f) any claim of
retaliation based on any federal, state, or local law or ordinance; (g) any laws
or agreements that provide for punitive, exemplary or statutory damages; (h) any
implied contract, covenant of good faith and fair dealing, or violation of
public policy or claims that Employee was fraudulently induced to enter into
this Agreement; interference with business opportunity or contracts, negligence,
misrepresentation, fraud, detrimental reliance, personal injury, assault,
battery, defamation, false light, invasion of privacy, infliction of emotional
distress, retaliation, constructive discharge, or wrongful discharge; (i) any
other federal, state or local law or ordinance relating to employment or
benefits associated with employment; and (j) any laws or agreements that provide
for payment of attorneys' fees, costs or expenses.

 

 

12.

Claims Not Waived and Cooperation with Governmental Entities. This Agreement
does not waive any claim for breach of this Agreement or claims that Employee
may have that by law cannot be waived or released. Employee is not waiving any
rights he may have to: (a) his own vested or accrued employee benefits under
Employer's health, welfare, or retirement plans as of the Separation Date; (b)
benefits and/or the right to seek benefits under applicable workers'
compensation and/or unemployment compensation statutes; (c) any bounty that may
be recoverable as a result of participating in the Securities and Exchange
Commission's whistleblower program, or any other bounty program for which
recovery cannot be waived as a matter of law; (d) pursue claims which by law
cannot be waived by signing this Agreement; (e) enforce this Agreement; and/or
(f) challenge the validity of this Agreement. Further, notwithstanding any other
provision of this Agreement (including the non­ disparagement provision and
confidentiality provision), Employee may file a charge, or cooperate with any
government agency (including but not limited to the Equal Employment Opportunity
Commission ("EEOC")) for claims not covered in this release, although this
Agreement does prohibit Employee from obtaining any personal or monetary relief
for Employee based on such a charge or based on Employee's providing information
to or cooperating with the EEOC or any other governmental agency or demands of
any kind whatsoever currently pending against Employer with any local, state, or
federal court or any governmental, administrative, investigative, civil rights
or other agency or board.

 

 

 

 

 



Page 4 of 9

 

 



--------------------------------------------------------------------------------

 

13.

Non-Admission. Employee understands and agrees that Employer expressly denies
any liability in connection with Employee's separation from employment or in
connection with any dispute Employee may have with or about Employer. Employee
further understands and agrees that Employer expressly denies any responsibility
for any injury or loss Employee has or may allege.

 

 

 

14.

Section 409A. It is intended that any amounts payable under this Agreement will
either be exempt from or will comply with Section 409A of the Internal Revenue
Code of 1986, as amended, and all regulations, guidance and other interpretive
authority issued thereunder ("Section 409A") so as not to subject you to payment
of any additional tax penalty or interest imposed under Section 409A, and this
Agreement will be interpreted on a basis consistent with such intent. Any
provision that would cause this Agreement  or any payment hereof to fail to
satisfy Section 409A shall have no force or effect until amended in the least
restrictive manner necessary to comply with Section 409A, which amendment may be
retroactive to the extent permitted by Section 409A. Notwithstanding anything to
the contrary in this Agreement, if (and only if) necessary to comply with
Section 409A, (a) no amount payable under this Agreement that constitutes
nonqualified deferred compensation under Section 409A payable due to Employee's
termination of employment will be payable until Employee has a "separation from
service" within the meaning of Section 409A, and (b) amounts payable under this
Agreement due to Employee's termination of employment that constitute
nonqualified deferred compensation under Section 409A that are otherwise payable
during the six (6) month period immediately following Employee's separation from
service shall instead  be paid on the first business day after the date that is
six (6) months following Employee's separation from service (or, if earlier,
Employee's date of death). For purposes of the application of Section 409A, each
payment will be deemed a separate payment.  Employer makes no representation
that any or all of the payments described in this Agreement will be exempt from
or comply with Section 409A and makes no undertaking to preclude Section 409A
from applying to any such payment. Employee understands and agrees that Employee
shall be solely responsible for the payment of any taxes, penalties, interest or
other expenses incurred by Employee on account of noncompliance with Section
409A, and Employer, Employer's affiliates, and their respective employees,
officers, directors, agents, advisors and representatives will not have any
liability to Employee with respect to any taxes, penalties,  interest  or other
costs or expenses Employee or any related party may incur with respect to or as
a result of Section 409A or for damages for failing to comply with Section 409A.

 

 

 

15.

Severability. If any portion or clause of this Agreement is void or deemed
unenforceable for any reason, the unenforceable portion or clause shall be
deemed severed from the remaining portions of this Agreement, which shall
otherwise remain in full force.

 

 

 

16.

No Assignment of Claims Released. Employee represents that Employee has not
assigned, given or sold any portion of any claim represented to be released in
this Agreement to anyone else.

 

 

 

17.

Assignment; Successors. This Agreement shall inure to the benefit of and be
enforceable by Employer's successors and assigns. Employee's rights and
obligations under this Agreement are personal and shall not be subject in any
manner to

 

 



Page 5 of 9

 

 



--------------------------------------------------------------------------------

 

anticipation, alienation, sale, transfer, assignment, pledge, encumbrance, levy,
or charge.

 

 

18.

Governing Law and Venue. This Agreement shall be interpreted in accordance with
the laws of the State of Delaware. Any dispute or controversy related to, or
arising from, this Agreement shall be brought exclusively in the state or
federal court located in New Castle County, Delaware. Employee submits to
personal jurisdiction in these courts.

 

 

 

19.

DTSA Notification. Under the federal Defend Trade Secrets Act of 2016, Employee
shall not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that: (a) is made (i) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney and (ii) solely for the purpose of reporting or
investigating a suspected violation of law; (b) is made to Employee's attorney
in relation to a lawsuit for retaliation against Employee for reporting a
suspected violation of law; or (c) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.

 

 

 

20.

Effect of Agreement. Each of the Parties to this Agreement represents and
warrants to the other that, except for the obligations contained in this
Agreement and the Employee's Employment Agreement (which remains in effect), and
the Certificate of Compliance, there are no other obligations of any kind
between the parties. Employee agrees that in executing this Agreement Employee
does not rely upon and has not relied upon any representation or statement not
set forth in this Agreement with regard to the subject matter, basis or effect
of this Agreement. Employee represents that Employee has carefully read the
Agreement, that Employee has been fully and fairly advised as to its terms and
that Employee executes this Agreement as Employee's own free act and deed.

 

 



Page 6 of 9

 

 



--------------------------------------------------------------------------------

By signing and dating in the space provided below the parties are acknowledging
their agreement to the foregoing:

 

 

 

 

 

 

/s/ Paul Kirsch

WitnessEMPLOYEE’S SIGNATURE

 

Date: 9/27/19

 

 

 

and the Chemours Company

 

 

Date: 10/3/19By: /s/ Mark Vergnano

Mark Vergnano

Chief Executive Officer, Chemours

 

 

 

Date: 9/27/19By: /s/ David Shelton

David Shelton

Senior Vice-President & General Counsel, Chemours

 

 

 

 

 

 

 



Page 7 of 9

 

 



--------------------------------------------------------------------------------

 

 

 

EXHIBIT "A" PAUL KIRSCH

Separation Date:

October 31, 2019

Separation Benefit:

Under the Chemours Severance Pay Plan, a lump sum payment in the amount of
Forty-Two Thousand Three Hundred Eight Dollars ($42,308), payable as a lump sum
as soon as administratively practical (and in all events within thirty (30)
days) following the Separation Date.

Notice Period

Under the Chemours Severance Pay Plan, a lump sum payment equivalent to two
weeks’ paid notice of termination, in the amount of Twenty-One Thousand One

Hundred Fifty-Four Dollars ($21,154), payable as a lump sum as soon as
administratively practical (and in all events within thirty (30) days) following
the Separation Date.

2019 Annual

Incentive Program

A pro-rated 2019 Annual Incentive Plan award in the amount of Three Hundred
Forty-Three Thousand Seven Hundred Fifty Dollars ($343,750), payable as a lump
sum as soon as administratively practical (and in all events within thirty (30)
days) following the Separation Date. This amount is equal to the Employee's
target Annual Incentive Award pro-rated by the number of days worked during the
performance period as of the Separation Date.

COBRA Payment

A lump sum payment in the amount of Five Thousand One Hundred Seventy-Eight
Dollars ($5,178), which is equal to 3 months of Consolidated Omnibus
Reconciliation Act ("COBRA") premiums for medical and dental coverage, payable
as soon as administratively practical (and in all events within thirty (30)
days) following the Separation Date. The lump sum payment was determined using
2019 COBRA rates based on the Employee's enrolled coverage. Employee is
responsible for electing and paying for all COBRA coverage,

Agreement on Non-Competition, Non-Solicitation and Non- Disparagement

Under the terms of the Separation Agreement and Release, a lump sum payment in
the amount of Five Hundred and Fifty-Nine Thousand Eight Hundred Thirty-Three
Dollars ($595,833), payable as a lump sum as soon as administratively practical
(and in all events within thirty (30) days) following the Separation Date.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 1 of 2

Initials__

 

 

 

--------------------------------------------------------------------------------

 

 

 

Long-Term Incentives:

In accordance with the terms of applicable plan(s) and award agreements for
separation related to lack of work, equity awards granted on June 1, 2016 will
be treated as follows:

 

Stock Options:    Stock Options, to the extent vested, will be exercisable
through the date that is one year after the Separation Date, at which time the
Stock Options will expire.

 

In accordance with the terms of applicable plan(s) and award agreements for
separation related to lack of work, equity awards granted on March 1, 2017,
March 1, 2018 and March 1, 2019 will be treated as follows:

 

Stock Options:    Stock Options, to the extent vested, will be exercisable
through the date that is 90 days after the Separation Date, at which time the
Stock Options will expire. Any unvested Options as of the Separation Date will
be forfeited on the Separation Date.

 

PSUs:All Performance Share Units are subject to the Restricted Period on the
Separation Date and will be forfeited.

Earned but Unpaid Salary and Accrued but Unused Vacation:

All earned but unpaid salary and outstanding unused accrued but unused vacation
in accordance with Employer's applicable vacation policy shall be payable as a
lump sum as soon as administratively practical (and in all events within thirty
(30) days) following the Separation Date.

Outplacement:

Executive outplacement and counseling services will be provided according to
Employer's US policy. Estimated cost is $2,500, which is paid directly to the
Company s outplacement partner.  The employee may elect to accept cash in lieu
of

the service provided.

Taxes:

All amounts described in this Exhibit A shall be subject to applicable federal,
state, or local withholding, taxes, or other deductions or withholdings required
by law or applicable benefit plans, if any, and shall be payable in accordance
with Employer's ordinary payroll practices.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 2 of 2

Initials__

 

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT "B"

 

THE CHEMOURS COMPANY CERTIFICATE OF COMPLIANCE

 

This to certify that in connection with the termination of my employment with
The Chemours Company, I do not have in my possession, nor have I have failed to
return, any records, documents, laboratory notebooks, data, specifications,
materials, drawings, blueprints, reproductions, sketches, notes, reports,
proposals, customer lists, computer software (including source or object code
listings therefor), documentation accompanying computer software, flow charts,
data structures, data files, algorithms, programs structures and logic,
prototypes and like items or copies of the foregoing or any other documents,
materials or written or computerized information belonging to The Chemours
Company or to any of its subsidiaries, joint ventures, or affiliated companies,
or to their clients customers, or licensees.

 

I further state that I have been advised that I am obligated to preserve in
confidence and not use for my own benefit or for the benefit of any third party
(including any future employer or client) any and all confidential and
proprietary company information that I learned about during my employment with
the company, including any such information relating to trade secrets; research
initiatives and projects; manufacturing and research  processes and methods;
experimental and test results; computer software and code; data or information
relating to company's products or services; mailing lists; cost and pricing
information; lists of customers or prospective customers; marketing or strategy
information; competitive intelligence; employee compensation information; and
including any such confidential or proprietary information pertaining to any of
company's subsidiaries, joint ventures, suppliers, customers, consultants or
licensees. l understand that this Certificate of Compliance is not to be
construed as a substitute for my Employment Agreement and that to the extent
that I have obligations under such an agreement, I hereby state and affirm that
I intend to comply with those obligations.

 

We also take this opportunity to remind you that under the Employee Agreement
which you signed at the commencement of your employment with the company, you
are obligated to preserve in confidence and not divulge or use for your own
benefit or the benefit of any third party (including any future employer or
client) any of the following: all confidential and proprietary information,
knowledge, data, documents or other information relating to company's products,
systems, manufacturing facilities, technology, research programs, know-how,
designs, data, customer lists, shareholders or any other proprietary information
pertaining to any business of The Chemours Company or any of its subsidiaries,
parents, or affiliated companies, or information pertaining to any of company's
suppliers, customers, consultants or licensees that you have learned during your
term of employment.

 

 

/s/ Paul Kirsch

EMPLOYEE’S SIGNATURE

 

 

Paul Kirsch

PRINTED NAME of EMPLOYEE

 

 

10/2/19

DATE

 

 

 

 

 

Page 9 of 9

 